COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00126-CV


Marta Carrejo Martinez                      §    From the 96th District Court

                                            §    of Tarrant County (96-263989-13)
v.
                                            §    April 10, 2014

Janet D. Mangrum                            §    Opinion by Justice Gardner



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s grant

of the temporary injunction is affirmed.

      It is further ordered that appellant Marta Carrejo Martinez shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Anne Gardner___________________
                                          Justice Anne Gardner